Citation Nr: 0117870	
Decision Date: 07/06/01    Archive Date: 07/05/01

DOCKET NO.  95-26 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for 
hypothyroidism, currently rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for a duodenal 
ulcer with hepatitis, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel



INTRODUCTION

The veteran had active service in the United States Air Force 
from December 1979 to December 1989.

This matter was originally on appeal to the Board of 
Veterans' Appeals (the Board) from a January 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas which reduced the disability 
evaluation assigned to the veteran's service-connected for 
duodenal ulcer from 20 percent to 10 percent, effective April 
1, 1995.  A May 1998 RO rating decision granted entitlement 
to service connection for hepatitis, effective December 13, 
1995, as part of her service-connected duodenal ulcer; the 
10 percent evaluation was continued.  

A November 1998 Board decision granted restoration of a 20 
percent rating for service-connected duodenal ulcer, 
effective April 1, 1995.  The Board remanded to the RO the 
issues of entitlement to increased disability ratings for 
duodenal ulcer with hepatitis and hypothyroidism.  In a 
January 2001 Supplemental Statement of the Case, the RO 
confirmed and continued the previously-assigned ratings of 
10 percent for hypothyroidism and 20 percent with duodenal 
ulcer with hepatitis.  The veteran's VA claims folder was 
transferred to the Board in May 2001.

The issue of entitlement to an increased evaluation for the 
veteran's service-connected duodenal ulcer with hepatitis 
will be addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  The current version of 38 C.F.R. § 4.119, Diagnostic Code 
7903 [hypothyroidism], effective June 6, 1996, is more 
favorable to the veteran's claim.

2.  Prior to June 6, 1996, the veteran's service-connected 
chronic hypothyroidism was principally manifested by no more 
than moderate hypothyroidism with fatigability; there is no 
objective evidence of moderately severe hypothyroidism with 
sluggish mentality and other indications of myxedema and 
decreased levels of circulating thyroid hormones.  

3.  From June 6, 1996 forward, the veteran's service-
connected hypothyroidism is principally manifested by weight 
gain and fatigability; there is no evidence of muscular 
weakness or mental disturbance.


CONCLUSIONS OF LAW

1.  Prior to June 6, 1996, the criteria for a disability 
evaluation in excess of 10 percent for hypothyroidism have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
4.7, 4.119, Diagnostic Code 7903 (effective prior to June 6, 
1996).

2.  Beginning on June 6, 1996, the criteria for a disability 
rating of 30 percent for hypothyroidism have been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.119, 
Diagnostic Code 7903 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased disability rating for her 
service-connected hypothyroidism, which is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.119, 
Diagnostic Code 7903 (2000).

In the interest of clarity, the factual background will be 
presented first, followed by the pertinent law and 
regulations, and then by an analysis of the claim.

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(1999); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).

Hypothyroidism was diagnosed in service.  It was noted in 
June 1989 that the veteran's hypothyroidism was resolving but 
was not stable on medication.

VA outpatient records dated from December 1989 to October 
1991 reveal a diagnosis of hypothyroidism.  Laboratory tests 
showed a low T3 and an elevated TSH in January 1990; 
subsequent thyroid tests were within normal limits.

On VA thyroid examination in April 1992, the veteran 
complained of fatigability and trouble sleeping at night with 
low energy levels during the day.  It was noted that she had 
a history of anemia, which was being treated with iron.  The 
veteran also noted occasional constipation.  The examiner did 
not find any evidence of mental slowing or confusion.  It was 
reported that the veteran's thyroid disease appeared to be 
currently in remission and well controlled on medication.  
The diagnosis was medical hypothyroidism, currently well 
compensated for with medication.

VA outpatient records dated from December 1993 to May 1996 do 
not show any treatment for hypothyroidism.  Thyroid 
stimulation testing (TSH) in December 1993, July 1994, and 
March 1995 were within normal limits.

On VA general medical examination in June 1994, the veteran 
complained of being tired all of the time.  It was noted that 
her thyroid was not enlarged.  The diagnosis was obesity 
secondary to hypothyroidism mild.

The veteran complained on VA thyroid examination in July 1997 
of easy fatigability and excessive weight gain.  She was 64 
and 1/4 inches tall and weighed 227 pounds.  Her mental 
assessment was noted to be normal.  She was on Synthroid.  
Laboratory testing revealed TSH and T4 within normal limits.  
The diagnosis was hypothyroidism, clinically euthyroid on 
Synthroid replacement therapy.  

On VA general surgical examination in March 1998, the veteran 
said that she was taking medication for hypothyroidism.  She 
weighed 243 pounds.  The diagnoses included hypothyroidism 
with increased weight, dry skin, and increased fatigability.
The Board remanded this issue in November 1998 in part to 
schedule the veteran for a VA physical examination to 
identify the level of impairment resulting from the veteran's 
service-connected hypothyroidism.  On VA thyroid examination 
in February 2000, it was noted that the veteran was taking 
Synthroid for her thyroid condition, which was recently 
decreased from 0.175 mg a day to 0.15 mg a day.  She was 
working as a school teacher.  She was 5' 4" tall and weighed 
230 pounds.  Her thyroid was not palpable and there was no 
evidence of thyroid tissue.  Laboratory tests revealed a low 
TSH and a T4 within normal limits.  Hypothyroidism was 
diagnosed.

Pertinent law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2000).  Separate diagnostic codes identify the 
various disabilities.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (2000).

Specific schedular criteria

The veteran's claim of entitlement to an increased rating for 
hypothyroidism dates back to 1994.  The Board notes that 
effective June 6, 1996, VA revised the criteria for 
diagnosing and evaluating disabilities of the endocrine 
system.  61 Fed. Reg. 20446 (1996).  In Karnas v. Derwinski, 
1 Vet.App. 308, 312-13 (1991), the United States Court of 
Veterans Appeals (Court) held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.

VA's General Counsel has interpreted Karnas to mean that 
where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether the revised version is more favorable to the 
appellant.  In so doing, it may be necessary for the Board to 
apply both the old and new versions of the regulation.  If 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. § 
5110(g) (West 1991) can be no earlier than the effective date 
of that change.  In part, the General Counsel held that the 
Board must apply only the earlier version of the regulation 
for the period prior to the effective date of the change.  
See VAOPGCPREC 3-2000 (2000).  The General Counsel's opinion 
is binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 
1991); 38 C.F.R. § 14.507 (2000).

Under the regulations in effect prior to June 6, 1996, 
hypothyroidism, rated under 38 C.F.R. § 4.119, Diagnostic 
Code 7903, was noncompensable when in remission.  A 10 
percent disability evaluation was warranted for moderate 
hypothyroidism with fatigability.  Moderately severe 
hypothyroidism with sluggish mentality and other indications 
of myxedema, and decreased levels of circulating thyroid 
hormones 
(T4 and/or T3 by specific assays) warrants a 30 percent 
evaluation.  A 60 percent evaluation is warranted for severe 
hypothyroidism with the symptoms under "pronounced" somewhat 
less marked, and decreased levels of circulating thyroid 
hormones.  A 100 percent evaluation is warranted for 
pronounced hypothyroidism with a long history and slow pulse, 
decreased levels of circulating thyroid hormones, sluggish 
mentality, sleepiness, and slow return of reflexes.  Note: 
When continuous medication is required for control of 
hypothyroidism, a minimum rating of 10 percent is will be 
assigned.  See 38 C.F.R. § 4.119, Diagnostic Code 7903 
(1995).

Under the regulations effective June 6, 1996 and thereafter, 
hypothyroidism is considered to be 10 percent disabling when 
fatigability is present, or when continuous medication is 
required for its control.  A 30 percent evaluation is 
contemplated where there is fatigability, constipation and 
mental sluggishness.  A 60 percent evaluation is assigned 
when there is muscular weakness, mental disturbance, and 
weight gain, while a 100 percent evaluation contemplates cold 
intolerance, muscular weakness, cardiovascular involvement, 
mental disturbance (dementia, slowing of thought, 
depression), bradycardia (less than 60 beats per minute), and 
sleepiness.  38 C.F.R. § 4.119, Diagnostic Code 7903 (2000).

In view of the number of atypical instances, it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2000).

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  See 38 U.S.C.A. § 
7104(a) (West Supp. 2000); 38 C.F.R. § 4.6 (2000).  When 
there is an approximate balance evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 38 
C.F.R. §§ 3.102, 4.3 (2000).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail." To deny 
a claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, supra, 1 Vet. App. at 54.


Analysis

Initial matter - duty to assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supercedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100.  
See also Karnas v. Derwinski, 1 Vet. App. 3, 8 (1991).

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been effectively satisfied with respect to the issue of 
entitlement to an increased evaluation for hypothyroidism.  
The Board observes that the veteran has been informed of the 
types of evidence that could be submitted by him in support 
of her claim.  In fact, she has submitted both lay and 
medical evidence in support of her claim.  There is 
sufficient evidence of record with which the Board may make 
an informed decision.  The veteran has not pointed to any 
pertinent evidence which exists and which has not been 
associated with her VA claims folder.  In addition, the 
veteran and her representative have been accorded ample 
opportunity to present evidence and argument in support of 
her claim.

The law provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 97-98 (to be codified at 38 U.S.C.A. 
§ 5103A).

The Board has considered whether a remand of this case is 
necessary in order to provide the veteran with another VA 
examination.  However, the Board believes that the record 
already contains sufficient medical evidence in the form of 
the veteran's service and post-service medical records, 
including VA examination reports dated in 1997, 1998, and 
2000.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
issue of entitlement to an increased evaluation for 
hypothyroidism has been consistent with the provisions of the 
new law.  Under these circumstances, a remand of this matter 
for further development would not avail the veteran or aid 
the Board's inquiry, and would only serve to unnecessarily 
delay a decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.  

Discussion

The veteran is currently assigned a 10 percent rating for her 
service-connected hypothyroidism.  

As noted above, during the pendency of this appeal, the 
provisions of 38 C.F.R. § 4.119, to include Diagnostic Code 
7903, were revised, effective June 6, 1996.  See 61 Fed. Reg. 
20446 (1996).

In accordance with VAOPGCPREC 3-2000, the Board has compared 
both versions of Diagnostic Code 7903 and has determined that 
the revised version is more favorable to the veteran's claim 
because of the specified symptomatology required for the 30 
and 60 percent ratings under the new criteria.  See 38 C.F.R. 
§ 4.119, Diagnostic Code 7903 (2000). 

Thus, in accordance with VAOPGCPREC 3-2000, the Board will 
analyze the veteran's claim under the former version of 
Diagnostic Code 7903 prior to June 6, 1996, the effective 
date of the amended regulations.  The Board will then analyze 
the veteran's claim under the amended regulations from June 
6, 1996 forward, since the amended version is more favorable 
to the veteran's claim.

(i.)  The former schedular criteria

The Board first turns to the rating criteria in effect at the 
time the appellant sought an increased disability rating in 
1994.  As noted above, under the criteria in effective prior 
to June 6, 1996, a 10 percent disability evaluation was 
warranted for moderate hypothyroidism with fatigability; 
moderately severe hypothyroidism with sluggish mentality and 
other indications of myxedema, and decreased levels of 
circulating thyroid hormones (T4 and/or T3 by specific 
assays) warranted a 30 percent evaluation.  When examined by 
VA in April 1992, there was no evidence of mental slowing or 
confusion.  In fact, it was reported that the veteran's 
thyroid disease appeared to be in remission and well 
controlled on medication.  Additionally, VA outpatient 
records dated from December 1993 to May 1996 do not show any 
treatment for hypothyroidism, and TSH in December 1993, July 
1994, and March 1995 were within normal limits.  Although the 
veteran complained on VA examinations in June 1994 and July 
1997 of being easily fatigued, when examined by VA in June 
1994, the veteran's hypothyroidism was considered mild.  
Subsequent TSH and T4 testing continued to be within normal 
limits.  Consequently, since the veteran's hypothyroidism 
symptomatology prior to June 6. 1996, involved no more than 
moderate hypothyroidism with fatigability, a rating in excess 
of 10 percent prior to June 6, 1996 is not warranted.

(ii.)  The current schedular criteria

As noted above, the new criteria provide a 30 percent rating 
when there is fatigability, constipation and mental 
sluggishness and a 60 percent rating when there is muscular 
weakness, mental disturbance, and weight gain.  These 
criteria are conjunctive in nature, that is, each factor 
cannot be considered in isolation from the others.  Cf. 
Johnson v. Brown, 7 Vet. App. 95 (1994).  

The Board is mindful of the provisions of 38 C.F.R. § 4.21: 
"It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases." 
Moreover, the Court in Johnson v. Brown, 9 Vet. App. 7 
(1996), has stressed that pertinent VA regulations do not 
require a veteran to meet all the criteria in order to 
prevail; rather, he is just required to show that her 
disability picture more nearly approximates the higher 
rating.  See 38 C.F.R. § 4.7.

The Board notes that the veteran's primary symptomatology 
involves fatigability and weight gain.  She has complained of 
fatigability since VA examination in April 1992, and 
increased fatigability was noted on VA examination in March 
1998.  The veteran's weight has increased over the years; she 
went from 190 pounds on VA examination in June 1994 to 230 
pounds on VA examination in February 2000.  Her weight gain 
was associated with her hypothyroidism on VA examinations in 
July 1997 and March 1998.  

Although the evidence does not show any recent problem with 
constipation or mental sluggishness, the Board notes that 
fatigability is listed as one of three manifestations under 
the criteria for a 30 percent evaluation under the current 
schedular criteria and weight gain is listed as one of three 
manifestations under the criteria for a 60 percent 
evaluation.  The veteran accordingly has two  manifestations 
of hypothyroidism identified in the schedular criteria.  

After having carefully considered the matter, the Board 
concludes that the veteran's manifestations of hypothyroidism 
approximate the criteria for a 30 percent evaluation under 
the new criteria.  Although she does not have a majority of 
the symptoms mentioned with respect to either a 30 percent or 
a 60 percent rating, the Board believes that her complaints 
of fatigability, coupled with the significant weight gain 
which has been demonstrated in connection with her service-
connected hypothyroidism, characterized in the recent 
examination report as morbid obesity, approximate the level 
of disability which warrants the assignment of a 30 percent 
rating under Diagnostic Code 7903.  In so concluding, the 
Board has relied on its reading of 38 C.F.R. §§ 4.7 and 4.21, 
which have been discussed above.  

The Board has further considered the assignment of an 
evaluation in excess of 30 percent under the new criteria.  
However, a majority of the symptoms which would allow the 
assignment of a 60 percent rating, muscular weakness and 
mental disturbance, are not present in this case.  The Board 
believes that the level of the veteran's disability 
approximates 30 percent, based on fatigability and weigh 
gain, with none of the other schedular criteria being met.   


ORDER

A rating of 30 percent for hypothyroidism is granted under 
the criteria effective on and after June 6, 1996, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.  To this extent, the appeal is allowed.


REMAND

The remaining issue on appeal is entitlement to an increased 
disability rating for duodenal ulcer with hepatitis, which is 
currently rated 20 percent disabling under 38 C.F.R. § 4.114, 
Diagnostic Codes 7305 and 7345.  

During the pendency of the veteran's appeal, the VA Schedule 
for Rating Disabilities (Rating Schedule) was revised with 
respect to disabilities of the liver, effective July 2, 2001.  
See 66 Fed. Reg. 29486-29489 (2001).  The RO has not 
considered the veteran's claim under the revised criteria.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Additionally, the Board notes that the veteran referred on VA 
gastrointestinal examination in February 2000 to an upper 
gastrointestinal X-ray series in 1997; however, this private 
record is not currently on file.  It is unclear, therefore, 
whether additional medical record which are pertinent to the 
veteran's claim exist.

In light of the above, the case is REMANDED to the RO for the 
following actions:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to the issue 
still on appeal.  After obtaining any 
necessary consent forms for the release 
of the veteran's private medical records, 
the RO should obtain, and associate with 
the file, all records noted by the 
veteran that are not currently on file.

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and her representative and request them 
to provide a copy of such records.

3.   The RO should then review the 
veteran's claims folder and ensure that 
all developmental actions have been 
completed.  The RO should undertake any 
other action required to comply with the 
notice and duty to assist provisions of 
the Veterans claims Assistance Act of 
2000.  If the RO deems it to be 
necessary, based on the state of the 
medical record, another VA examination to 
evaluate the veteran's service-connected 
disability may be scheduled.

4.  The RO should then readjudicate the 
issue on appeal, to include consideration 
of the new schedular criteria for 
evaluating hepatitis under Diagnostic 
Code 7345; see also VA O.G.C. Prec. Op. 
No. 3-2000 (April 10, 2000).  The RO 
should specifically consider whether 
separate disability evaluations are 
warranted for the veteran's service-
connected duodenal ulcer and hepatitis, 
see Esteban v. Brown, 6 Vet. App. 259, 
262 (1994).  If the benefit sought on 
appeal is not granted, the RO should 
issue a Supplemental Statement of the 
Case and provide the veteran and her 
representative with an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 



